Title: From Thomas Jefferson to Certain County Magistrates, 26 March 1781
From: Jefferson, Thomas
To: Certain County Magistrates



Sir
In Council March 26th. 1781

Mr. John Brown who is principally entrusted with the execution of the provision law was some time ago instructed to appoint a Deputy in each County, who among other articles of Duty should be directed to receive the Waggon to be furnished by his County under the Act of Assembly for supplying the Army with Clothes, Provisions, and Waggons. He informs the Board that many of those appointments have been made and that he has a Person now going through the several Counties to complete the Business, but is not able to say who has undertaken it in your County, or whether any appointment be yet made. I am therefore to desire that you will be pleased to order the Waggon, Team, driver and Appendages expected from your County, to be delivered to such his Deputy within the County, if there be one appointed and if not then to
The same Deputy is by Authority given from the Executive to call for the Beeves to be furnished by your County, at such Time as will be arranged between Mr. Brown and his Deputies, for supplying in due order the Armies with Provisions. I am &c.,

T. J.

